DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s filing on 04/23/2019.
Claims 1-20 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase “the second lock member in the lock position being capable” renders claim 1 vague and indefinite because the feature is not 
Regarding claim 1, the phrase “hold the second lock member in the lock position and also in the lock-release position” also renders claim 1 vague and indefinite because it is unclear how the member can be held in two position at the same time.  The second lock member is disclosed to be situated in a lock position or a lock-release position.  It is unclear how the holding mechanism can hold the member in the lock position and the lock-release position at the same time.  For examining purposes, the phrase is interpreted as “hold the second lock member in the lock position or in the lock-release position”.
Regarding claim 7, the phrase “the lock member is capable of locking” renders claim 7 vague and indefinite because the feature is not definitively disclosed.  The phrase “capable” implies that the lock member may or may not lock the operation member.  For examining purposes, the phrase is interpreted as “the lock member is configured to lock the operation member either in the ON position or the OFF position”.
Regarding claim 13, the phrase “an ON-lock part configured to lock the operation member in the ON position by abutting on the first interference part on the OFF position side … an OFF-lock part configured to lock the operation member in the OFF position by abutting on the first interference part on the ON position side” renders claim 13 vague and indefinite because is it unclear how the operation member is locked in the on position by engaging the off side and locked in the off position by engaging the on side.  When the locking member engages operation member to lock said operation member in 
Regarding claim 18, the phrase “the first abutment part is configured to lock the operation member in the ON position” renders claim 18 vague and indefinite because it contradicts claim 16.  Claim 18 is dependent of claim 16 and claim 16 discloses the operation member abuts on the first abutment part when the operation member is in the OFF position.  It is unclear how the claim 18 then discloses the operation member abuts the first abutment part when the operation member is in the ON position.  For examining purposes, the phrase is interpreted as “the first abutment part is configured to lock the operation member in the OFF position”.
Claims 2-6, 8-12, 14-17, and 19-20 are dependent of claim 1 and include all the same limitations.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over reference Tada et al. (2016/0151905) in view of reference Thorson et al. (9316352).
Regarding claim 1, Tada et al. disclose an impact tool comprising:
a switch (109b) for driving the tool accessory (119); and
an operation member (109a) configured to be movable between an OFF position and an ON position,
wherein the operation member (109a) in the OFF position holds the switch (109b) in an OFF state and the operation member (109a) in the ON position holding the switch (109b) in an ON state.
(Figure 2 and Page 4 paragraph 70, Page 5 paragraph 72)
However, Tada et al. does not disclose a first lock member, a second lock member, and a holding member.
Thorson et al. disclose a power tool (10) comprising:
a switch (324”) for operating the power tool (10);
an operating member (308”) configured to be movable between an OFF position and an ON position,

a first lock member (see figure 17 below) configured to lock the operation member (308”) in the ON position;
a second lock member (see figure 17 below) configured to be movable between a lock position and a lock-release position in response to an external operation by a user,
wherein the second lock member (see figure 17 below) in the lock position locks the operation member (308”) in the OFF position, and
wherein the second lock member (see figure 17 below) in the lock-release position being incapable of locking the operation member (308”) in the OFF position; and
a holding mechanism (354”) configured to hold the second lock member (see figure 17 below) in the lock position or in the lock-release position.
(Figure 16-20 and Column 7 lines 20-55)
[AltContent: textbox (Second Surface / OFF-lock part / First Abutment)][AltContent: textbox (First Surface / ON-lock part / Second Abutment)][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: textbox (End Portions)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Lock Member)][AltContent: textbox (First Lock Member)][AltContent: arrow][AltContent: textbox (Thorson et al.)]
    PNG
    media_image1.png
    454
    700
    media_image1.png
    Greyscale

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified impact tool of Tada et al. by incorporating the first lock member, second lock member, and the holding mechanism as taught by Thorson et al., since column 8 lines 13-22 of Thorson et al. states such a modification would allow the power tool to remain operating even when the user removes pressure from the operation member.
Regarding claim 2, Tada et al. modified by Thorson et al. disclose a grip part (Tada et al. – 109) extending in up-down direction orthogonal to the drive axis (Tada et al. – 140a), wherein the operation member (Tada et al. – 109a) is provided on the grip part (Tada et al. – 109), and wherein the second lock member (Thorson et al. – 308”) is disposed on an upper side of the grip part (Tada et al. – 109). (Tada et al. – Figure 3 and Page 5 paragraph 72) (Thorson et al. – Figure 15)
Regarding claim 3, Tada et al. modified by Thorson et al. disclose the second lock member (Thorson et al. – 308”) is movable between the lock position and the lock-
Regarding claim 4, Tada et al. modified by Thorson et al. disclose the holding mechanism includes a biasing member (Thorson et al. – 354”), and wherein the holding mechanism is configured to hold the second lock member (Thorson et al. – 308”) in the lock position or in the lock –release position by a biasing force of the biasing member (Thorson et al. – 354”). (Thorson et al. – Figure 20 and Column 7 lines 51-55)
Regarding claim 6, Tada et al. modified by Thorson et al. disclose a single lock member (Thorson et al. – 328”) is configured to serve bot as the first lock member and the second lock member. (Thorson et al. – Column 7 lines 34-40)
Regarding claim 7, Tada et al. modified by Thorson et al. disclose the locking member (Thorson et al. – 328”) is configured to lock the operation member (Tada et al. – 109a) either in the ON position or in the OFF position when the lock member (Thorson et al. – 328”) is in the lock position, and wherein the lock member (Thorson et al. – 328”) is configured to allow the operation member (Tada et al. – 109a) to move between the OFF position and the ON position when the lock member is in the lock-release position. (Thorson et al. – Column 7 lines 33-50)
Regarding claim 8, Tada et al. modified by Thorson et al. disclose:
the operation member (Tada et al. – 109a) includes a first interference part (Thorson et al. – 346”, 358”), and
the lock member (Thorson et al. – 328”) includes a second interference part (Thorson et al. – 332”),

wherein the second interference part (Thorson et al. – 332”) has an outer surface,
wherein the outer surface including includes opposed first (Thorson et al. – see figure 17 above) and second surface (Thorson et al. – see figure 17 above) arranged to cross a moving direction of the operation member (Tada et al. – 109a),
wherein the first surface (Thorson et al. – see figure 17 above) arranged on the ON position side of the second interference part (Thorson et al. – 332”) in the moving direction is configured to lock the operation member (Tada et al. – 109a) in the ON position by abutting on the first interference part (Thorson et al. – 346”, 358”), and
wherein the second surface (Thorson et al. – see figure 17 above) arranged on the OFF position side of the second interference part in the moving direction is configured to lock the operation member (Tada et al. – 109a) in the OFF position by abutting on the first interference part (Thorson et al. – 346”, 358”).
(Thorson et al. – Figures 17-19 and Column 7 lines 65-67 through Column 8 lines 1-9)
Regarding claim 9, the side walls of the operation member of Thorson et al. comprising the first interference part is interpreted as projections protruding toward the lock member, and the second interference part of Thorson et al. is interpreted as a projection protruding toward the operation member. (Thorson et al. – Figure 17)
Therefore, Tada et al. modified by Thorson et al. is interpreted to disclose the first interference part (Thorson et al. – 346”, 358”) includes at least one projection protruding toward the lock member (Thorson et al. – 328”), and the second interference part (Thorson et al. – 332”) includes at least one projection protruding toward the operation member (Tada et al. – 109a).
Regarding claim 10, Tada et al. modified by Thorson et al. disclose the lock member (Thorson et al. – 328”) is movable from the lock-release position in a first direction (Thorson et al. – B) and a second direction (Thorson et al. – A), the second direction (Thorson et al. – A) being different from the first direction (Thorson et al. – B), wherein the lock member (Thorson et al. – 328”) is configured to:
serve as the first lock member (Thorson et al. – see figure 17 above) to lock the operation member (Tada et al. – 109a) in the ON position when moved from the lock-release position to a specified position in the first direction (Thorson et al. – B); and
serve as the second lock member (Thorson et al. – see figure 17 above) to lock the operation member (Tada et al. – 109a) in the OFF position when moved from the lock-release position to the lock position in the second direction (Thorson et al. – A).
(Thorson et al. – Figure 17 and Column 7 lines 33-50)
Regarding claim 11, Tada et al. modified by Thorson et al. disclose the lock member (Thorson et al. – 328”) is movable in a direction orthogonal to the drive axis (Tada et al. – 140a), and wherein the first direction (Thorson et al. – B) and the second direction (Thorson et al. – A) are opposite to each other. (Thorson et al. – Figure 17 and Column 7 lines 40-50)
Regarding claim 12, Tada et al. modified by Thorson et al. disclose the holding mechanism (Thorson et al. – 354”) is configured to hold the lock member (Thorson et al. – 328”) in the specified position, the lock position, and the lock-release position. (Thorson et al. – Column 7 lines 51-55)
Regarding claim 13, Tada et al. modified by Thorson et al. disclose:
the operation member (Tada et al. – 109a) includes a first interference part (Thorson et al. – 346”, 358”), and
the lock member (Thorson et al. – 328”) includes a second interference part (Thorson et al. – 332”),
wherein the second interference part (Thorson et al. – 332”) includes:
an ON-lock part (Thorson et al. – see figure 17 above) configured to lock the operation member (Tada et al. – 109a) in the ON position by abutting on the first interference part (Thorson et al. – 346”, 358”) on the ON position side of the first interference part (Thorson et al. – 346”, 358”) when the lock member is in the specified position; and
an OFF-lock part (Thorson et al. – see figure 17 above) configured to lock the operation member (Tada et al. – 109a) in the OFF position 
 (Thorson et al. – Figures 17-19 and Column 7 lines 65-67 through Column 8 lines 1-9)
Regarding claim 14, the side walls of the operation member of Thorson et al. comprising the first interference part is interpreted as projections protruding toward the lock member, and the second interference part of Thorson et al. is interpreted as a projection protruding toward the operation member.
Therefore, Tada et al. modified by Thorson et al. disclose the first interference part (Thorson et al. – 346”, 358”) includes at least one projection protruding toward the lock member (Thorson et al. – 328”), and the second interference part (Thorson et al. – 332”) includes at least one projection protruding toward the operation member (Tada et al. – 109a). (Thorson et al. – Figure 17)
Regarding claim 15, Tada et al. modified by Thorson et al. disclose the operation member (Tada et al. – 109a) is configured to:
restrict a movement of the lock member (Thorson et al. – 328”) from the lock-release position in the first direction (Thorson et al. – B) when the operation member (Tada et al. – 109a) is in the OFF position; and
restrict a movement of the lock member (Thorson et al. – 328”) from the lock-release position in the second direction (Thorson et al. – A) when the operation member (Tada et al. – 109a) is in the ON position.
(Thorson et al. – Column 8 lines 7-28)
Regarding claim 16, Tada et al. modified by Thorson et al. disclose the operation member (Tada et al. – 109a) is provided in a front portion of the grip part (Tada et al. – 109) so as to be movable in the front-rear direction,
wherein the lock member (Thorson et al. – 328”) is movable in a direction crossing the front-rear direction,
wherein the lock member (Thorson et al. – 328”) includes a first abutment part (Thorson et al. – see figure 17 above) and a second abutment part (Thorson et al. – see figure 17 above),
wherein the first and second abutment parts (Thorson et al. – see figure 17 above) being arranged at different positions in the front-rear direction and spaced apart from each other in moving directions of the lock member (Thorson et al. – 328”),
wherein the first abutment part (Thorson et al. – see figure 17 above) being arranged forward of the second abutment part (Thorson et al. – see figure 17 above), and
wherein the operation member (Tada et al. – 109a) is configured to:
abut on the first abutment part (Thorson et al. – see figure 17 above) when the operation member (Tada et al. – 109a) is in the OFF position, thereby restricting the movement of the lock member (Thorson et al. – 328”) in the first direction (Thorson et al. – B); and
abut on the second abutment part (Thorson et al. – see figure 17 above) when the operation member (Tada et al. – 109a) is in the 
(Thorson et al. – Figures 17-19 and Column 7 lines 33-50, Column 7 lines 65-67 through Column 8 lines 1-6, Column 8 lines 7-28)
When the operation member of Thorson et al. is in the off position, the locking member can’t move in the first direction because the first lock member is interpreted to be blocked by the surface above the aperture (346”) in the operation member.  When the operation member of Thorson et al. is in the on position, the locking member can’t move in the second direction because the second lock member is interpreted to be blocked by the surface below the top surface (358”) of the operation member.
Regarding claim 17, the first abutment part of Thorson et al. is interpreted to project from the lock member toward the operation member, and the second abutment part of Thorson et al. is interpreted to project from the first abutment toward the operation member. (Thorson et al. – Figure 17)
Therefore, Tada et al. modified by Thorson et al. is interpreted to disclose the first and second abutment parts each is a projection protruding toward the operation member.
Regarding claim 18, Tada et al. modified by Thorson et al. disclose the operation member (Tada et al. – 109a) includes a receiving part (Thorson et al. – 346”, 358”) configured to abut on the first abutment part (Thorson et al. – see figure 17 above) and the second abutment part (Thorson et al. – see figure 17 above), 
wherein the first abutment part (Thorson et al. – see figure 17 above) is configured to lock the operation member (Tada et al. – 109a) in the ON 
wherein the second abutment part (Thorson et al. – see figure 17 above) is configured to lock the operation member in the OFF position by abutting on a rear surface (Thorson et al. – 358”) of the receiving part (Thorson et al. – 346”, 358”) when the lock member (Thorson et al. – 328”) is in the lock position.
(Thorson et al. – Figures 17-19 and Column 7 lines 65-67 through Column 8 lines 1-9)
Regarding claim 19, the side walls of the operation member of Thorson et al. comprising the first interference part is interpreted as projections protruding toward the lock member, and the second interference part of Thorson et al. is interpreted as a projection protruding toward the operation member. (Thorson et al. – Figure 17)
Therefore, Tada et al. modified by Thorson et al. is interpreted to disclose the receiving part includes at least one projection protruding toward the lock member.
Regarding claim 20, Tada et al. modified by Thorson et al. disclose a battery-mounting part (Tada et al. – 160) configured to removably receive a rechargeable battery (Tada et al. – 161). (Tada et al. – Figure 2 and Page 4 paragraph 70)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over reference Tada et al. (2016/0151905) in view of reference Thorson et al. (9316352) as applied to claim 1 above, and further in view of reference Ng (6938706).
Regarding claim 5, Tada et al. modified by Thorson et al. disclose both end portions (Thorson et al. – see figure 17 above) of the second lock member (Thorson et al. – 308”) in a moving direction of the second lock member (Thorson et al. – 308”) are disposed to be externally operated by a user. (Thorson et al. – Figure 15 and Column 7 lines 40-55)
However, Tada et al. modified by Thorson et al. do not disclose the end portions of the second lock member have different structures.
Ng discloses a power tool (2) comprising a selector (40), wherein the selector (40) includes end portions (42, 44) that are disposed to be externally operated by a user, and wherein the end portions (41, 44) have different structures. (Figure 7 and Column 4 lines 51-56, Column 5 lines 45-56)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the end portions of Thorson et al. by incorporating different structures for the end portions as taught by Ng, since column 5 lines 46-51 states such a modification would provide the user with visual and tangible indication of which end portion is depressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        February 23, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731